Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
    Response to Amendment 
Applicant's argument filed on 12/16/2021 has been fully considered but not persuasive, and they are as follows. Applicant traverses the rejection, and claim 19 have been canceled. 
Applicant argues that the prior art Hood et al. (US 2011/0053173) does not teach “to use its system for anything other than testing the saliva of a game participant to obtain health data about that participant”.  
	The examiner respectfully notes that according to MPEP 2111, during examination the examiner gives the broadest reasonable interpretation in light of the specification.  
Examiner maintains that Hood discloses a different industry beside only medical diagnostic (figure 1 also see paragraph 0050 lines 1 - 10 and paragraph 0098 lines 15 -18). 
	Therefore, any ordinary skill in the art would conclude that as broadly as can be reasonably interpreted the teachings of the Hood et al (US 2011/0053173) substantially satisfy the limitations of claim 1. Thus, in view of the above reasons, Examiner maintains rejections. 
 Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 - 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hood et al (US PGPUB 2011/0053173 A1; hereinafter "Hood").
Regarding to Claim 1; Hood teaches a non-visual verification method, comprising:
that is chosen from the group consisting of solid, semi-solid, or liquid foods and beverages (figure 1 also see paragraphs 0050 and 0098); 
Using a detector (figure 6 detectors 600,605,610 also see paragraph 0097) on the selected, ingestible substance [paragraph 0069];
Non-visually indicating whether a target substance is present in the ingestible substance (figure 2 “a system user 165 would be alerted that fluid had or had not been detected during a preset period of time”, “The computing device 160 may be configured to include a signaling function, for example by displaying text on a display such as "system operational" or by illuminating a specific indicator in a user interface” also see paragraph 0069).
Regarding to Claim 2; Hood teaches, wherein the indicating step is non-visually and concealable indicating whether a target substance is present in the ingestible substance [“a principal game unit 120 may include a light detection device, such as a detection device configured to detect non-visible light or light of a specific wavelength”, also see paragraphs 0069 and 0098].
Regarding to Claims 3 and 4; Hood teaches, wherein the using step involves using a taste detector [paragraphs 0050 and 0069].
Regarding to Claims 5 and 6; Hood teaches, wherein the using step involves using a touch detector (figures 1 and 2, “a principal game unit may include at least one detector which it is not labeled, configured to detect a signal transmitted from the at least one sensor system”, also see paragraphs 0054 - 0056).
Regarding to Claim 7; Hood teaches, wherein the using step involves using a smell detector, (figures 1 and 3B, “as a signaling element configured to emit an odorant with an unpleasant scent after a threshold quantity of an analyte has been detected”, also see paragraph 0069 and 0087).
Regarding to Claim 8; Hood teaches, wherein the using step involves using a sound detector (figure 1, a detector may be configured to detect signals directed generally to the principal game unit, such as sound waves or electromagnetic (EM) signals” also see paragraph 0061).
Regarding to Claim 9; Hood teaches a non-visual verification method, comprising:
Selecting an ingestible substance (figure 1, additional substance which is not labeled; salivary fluid and perspiration fluid contain some portion of water, also see paragraph 0069); that is chosen from the group consisting of solid, semi-solid, or liquid foods and beverages (figure 1 also see paragraphs 0050 and 0098); 
making a detector for non-visual display (figure 2 display 255 and 260, also see paragraph 0074) of whether a target substance is present in the selected, ingestible substance figure 1, additional substance which is not labeled; salivary fluid and perspiration fluid contain some portion of water, also see paragraph 0069);

Regarding to Claim 10; Hood teaches, wherein the making step involves making a detector for non-visual and concealed display of whether a target substance is present in the selected, ingestible substance (figure 2, “the paired regions may include visual markings or electronic system pairings”, also see paragraph 0071).
Regarding to Claim 11; Hood teaches, wherein the operating and indicating step involves operating the detector, and non-visually and concealably indicating whether a target substance is present in the ingestible substance (figure 1, also see paragraphs 0056 and 0069 “a signaling element and a timekeeping device operably attached to a fluid sensor and a signal emitter, configured so that a system user 165 would be alerted that fluid had or had not been detected during a preset period of time”).
Regarding to Claims 12 and 13; Hood teaches, wherein the making step involves making a taste detector [paragraphs 0050 and 0069].
Regarding to Claim 14 and 15; Hood teaches, wherein the making step involves making a touch detector (figures 1 and 2, “a principal game unit may include at least one detector which it is not labeled, configured to detect a signal transmitted from the at least one sensor system”, also see paragraphs 0054 - 0056).
Regarding to Claim 16; Hood teaches, wherein the making step involves making a smell detector (figures 1 and 3B, “as a signaling element configured to emit an odorant with an unpleasant scent after a threshold quantity of an analyte has been detected”, also see paragraph 0069 and 0087).
Regarding to Claim 17; Hood teaches, wherein the making step involves making a sound detector (figure 1, a detector may be configured to detect signals directed generally to the principal game unit, such as sound waves or electromagnetic (EM) signals” also see paragraph 0061).
Regarding to Claims 18 and 26; Hood teaches a non-visual verification system, comprising:
a non-visual, sensing mechanism constructed to verify whether a target drug is present in an ingestible substance by producing a non-visual indicator that can be understood by a user (figure 1 also see paragraphs 0069 and 0090, “one or more taggant, medicinal agent, or signal may be operably connected to one or more sensing device, such as a taggant or medicinal agent reservoir which is triggered to release material at a preset time point”). wherein the inqestable substance is chosen from the group consisting of solid, semi-solid, or liquid foods and beverages (figure 1 also see paragraphs 0050 and 0098); and wherein the sensing mechanism is also constructed to be concealable so that the user can limit observation of the indicator by others (figures 1 and 3 also see paragraphs 0069, 0086 and 0069).
Regarding to Claims 19: Canceled
Regarding to Claims 20 – 25 and 28 - 33; Hood teaches, wherein the sensing mechanism is constructed to produce a taste indicator to the user (165, also see paragraph 0051).
Regarding to Claim 27; Hood teaches, wherein the sensing mechanism is also constructed to be concealable so that the user can limit observation of the indicator by others (figure 1 the user 165) can limit observation of the indicator by others [see paragraphs 0053 0069].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856